Case: 1:12-cv-00004-AGF Doc. #: 468 Filed: 10/12/18 Page: 1 of 3 PageID #: 12071



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA, ex rel.              )
 PAUL CAIRNS, et al.,                           )
                                                )
                Plaintiffs,                     )
 v.                                             ) Cause No. 1:12-CV-00004 AGF
                                                )
 D.S. MEDICAL, L.L.C., MIDWEST                  )
 NEUROSURGEONS, L.LC., SONJAY                   )
 FONN, D.O., and DEBORAH SEEGER,                )
                                                )
                Defendants.                     )

DEFENDANTS’ MOTION FOR JUDGMENT AS A MATTER OF LAW PURSUANT TO
        RULE 50(b) OR, IN THE ALTERNATIVE, FOR A NEW TRIAL

       Defendants Sonjay Fonn, D.O., Midwest Neurosurgeons, L.L.C., Deborah Seeger and

D.S. Medical, L.L.C. (the “Defendants”), by and through their counsel of record, hereby move

this Court for Judgment as a Matter of Law Pursuant to Rule 50(b) or, In the Alternative, For a

New Trial. For the reasons set forth in the accompanying Memorandum in Support of Joint

Motion for Judgment as a Matter of Law Pursuant to Rule 50(b) or, In the Alternative, For a New

Trial, Defendants respectfully request this Court grant their Motion.
Case: 1:12-cv-00004-AGF Doc. #: 468 Filed: 10/12/18 Page: 2 of 3 PageID #: 12072



 Dated: October 12, 2018                Respectfully submitted,

                                        DOWD BENNETT LLP

                                        By: /s/ James G. Martin
                                            James G. Martin #33586MO
                                            Edward L. Dowd, Jr. #28785MO
                                            James F. Bennett #46826MO
                                            Robert F. Epperson, Jr. #46430MO
                                            7733 Forsyth Blvd., Suite 1900
                                            St. Louis, MO 63105
                                            314/889-7300 (Telephone)
                                            314/863-2111 (Facsimile)
                                            jmartin@dowdbennett.com
                                            edowd@dowdbennett.com
                                            jbennett@dowdbennett.com
                                            repperson@dowdbennett.com

                                        THE LIMBAUGH FIRM

                                        By: /s/ Curtis O. Poore
                                            Curtis O. Poore #38067MO
                                            407 N. Kingshighway, Suite 400
                                            Post Office Box 1150
                                            Cape Girardeau, MO 63702-1150
                                            573/335-3316 (Telephone)
                                            573/335-0621 (Facsimile)
                                           curt@limbaughlaw.com

                                        Attorneys for Defendants Sonjay Fonn, D.O.
                                        and Midwest Neurosurgeons LLC

                                        CAPES, SOKOL, GOODMAN &
                                         SARACHAN, P.C.

                                        By: /s/ Sanford J. Boxerman
                                            Sanford J. Boxerman #37436MO
                                            Drey A. Cooley #58784MO
                                            7701 Forsyth Blvd., 12th Floor
                                            St. Louis, MO 63105
                                            314/505-5470 (Telephone)
                                            314/505-5471 (Facsimile)
                                            boxerman@capessokol.com
                                            cooley@capessokol.com

                                        Attorneys for Deborah Seeger and D.S.
                                        Medical, L.L.C.
Case: 1:12-cv-00004-AGF Doc. #: 468 Filed: 10/12/18 Page: 3 of 3 PageID #: 12073




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of October, 2018, the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system which will send a notification

to all counsel of record.

                                             /s/ James G. Martin
